Case 18-16519-btb Doc 26 Entered 12/17/18 15:23:17 Pagei1ofi1

NVB 2002 (Rev. 12/15)

Brent Hail
2309 ScissorTail Court

venus peoeved = ARV
FMT59MQ@gmail.com AN D Fl ED
12:38

Pro-Seé

aig veo VPM
«aueToy COURT
ocho, CLERY

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re ) Case No: 18-16519-btb
Robert Richard Verporter )
Chapter _7
Michelle Marie Verporter Apter
9254 Easton Hills Court )
Las Vegas, NV 89123 ) REQUEST FOR SPECIAL
) NOTICE
Debtor(s) )

 

TO THE CLERK OF THE U.S. BANKRUPTCY COURT, THE DEBTOR, THE
ATTORNEY OF RECORD, THE TRUSTEE, AND TO ALL PARTIES OF INTEREST:

I request that all notices given in this case and all papers served or required to be served
in this case be given to and served upon the undersigned at the following address and telephone

number:

(Please Print)

 

Brent Hall

2309 ScissorTail Court

North Las Vegas, NV 89084

(702) 483-9095

Please serve electronically if possible via email address noted above FATS59MQ@gmail,

 

 

 

 

 

 

Date: December 14, 2018

 

 

Si gnature

 

 

 
